JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00550-CR

                            THOMAS M. WILSON, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

  Appeal from the 186th District Court of Bexar County. (Tr. Ct. No. 2013-CR-8062).

       This case is an appeal from the final judgment signed by the trial court on June 10,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 26, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Jennings.